
	
		I
		112th CONGRESS
		2d Session
		H. R. 6469
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2012
			Mr. McKeon introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To direct the Secretary of the Interior, acting through
		  the Bureau of Land Management, to conduct a study of the legal and
		  administrative steps necessary to carry out the goals of H.R. 4332, the Soledad
		  Canyon High Desert, California Public Lands Conservation and Management Act of
		  2009 of the 111th Congress.
	
	
		1.Short titleThis Act may be cited as the
			 Soledad Canyon Mine Mitigation and
			 Relocation Act of 2012.
		2.FindingsCongress finds the following:
			(1)The Soledad Canyon
			 area has been used to mine construction aggregate resources since the
			 1960s.
			(2)In 1987, the State
			 of California classified Soledad Canyon as a regionally significant
			 construction aggregate resource area.
			(3)The construction sand and gravel industry
			 is valued at more than $5,900,000,000 by the United States Geological Survey,
			 with an estimated 4,000 companies performing 6,400 construction sand and gravel
			 operations in 50 States. California leads the Nation in gross tonnage of sand
			 and gravel mined.
			(4)Sand and gravel
			 are estimated to be used in accordance with the following percentages:
				(A)41 percent for
			 concrete aggregates.
				(B)25 percent for
			 road base, coverings, and stabilization.
				(C)13 percent as
			 construction fill.
				(D)12 percent for
			 asphalt.
				(E)4 percent for
			 plaster.
				(F)5 percent for
			 miscellaneous products, including filtration and railroad ballasts, bricks, and
			 pipes.
				(5)Two privately held
			 valid Federal contracts, numbered CA–20139 and CA–22901, issued under the Act
			 of July 31, 1947 (30 U.S.C. 601 et seq.; 61 Stat 681; commonly known as the
			 Materials Act of 1947), authorize the extraction of approximately 56,000,000
			 tons of sand and gravel from the Federal mineral estate in lands located in
			 Soledad Canyon adjacent to the city of Santa Clarita, California.
			(6)Those Federal
			 contracts were awarded in 1990 to Transit Mixed Concrete. Southdown, the parent
			 company of Transit Mixed Concrete, was acquired by CEMEX in 2000, resulting in
			 CEMEX holding the Federal contracts.
			(7)The Bureau of Land Management approved a
			 mining plan of operations and prepared a draft environmental impact statement
			 with respect to the Soledad Canyon Mine, which was released on May 6, 1999. The
			 environmental impact statement was subsequently modified to address growing
			 concerns among Santa Clarita residents about the impact mining operations in
			 Soledad Canyon had on air quality and health, truck traffic, and declining
			 property values in Santa Clarita.
			(8)The final environmental impact statement
			 was released to the public on June 2, 2000, with a list of eight alternatives
			 for mining the Soledad Canyon site.
			(9)The county of Los Angeles was required,
			 with respect to mining in Soledad Canyon, under the California Environmental
			 Quality Act (Cal. Public Resources Code, section 21000 et seq.) to prepare an
			 environmental impact report to comply with the California Surface Mining
			 Reclamation Act (Cal. Public Resources Code, section 2710 et seq.). The final
			 environmental impact report was released in April 2001, but the County Board of
			 Supervisors voted to deny a permit under such Act (Cal. Public Resources Code,
			 section 2710 et seq.) in early 2002, citing the right and responsibility of the
			 county to impose reasonable environmental and resource protection and
			 regulation on mining in Soledad Canyon.
			(10)Numerous lawsuits
			 were filed between 2002 and 2004 involving the city of Santa Clarita, the
			 county of Los Angeles, the Center for Biological Diversity, and CEMEX.
			(11)Exhibit H to the
			 Consent Decree resulting from the settlement of CEMEX Inc. v. County of Los
			 Angeles, filed on May 20, 2004, in the United States District Court for the
			 Central District of California, Western Division, contains the mitigation
			 agreement between CEMEX and the county of Los Angeles (entitled
			 Settlement Project Conditions), which lists 40 conditions that
			 CEMEX is required to meet in order to mitigate the environmental, health,
			 traffic, endangered species, and safety concerns raised by the county, local
			 residents, and the city of Santa Clarita.
			(12)Congressman Howard P. Buck
			 McKeon of California has introduced the following bills with respect to the
			 Soledad Canyon Mine:
				(A)H.R. 3060 (106th
			 Congress) to withdraw specified lands from the operation of Federal mining and
			 mineral leasing laws and to nullify any existing permits issued on such
			 lands.
				(B)H.R. 679 (107th
			 Congress) to reintroduce H.R. 3060 from the 106th Congress.
				(C)H.R. 3529 (108th
			 Congress), the Soledad Canyon Mine Lease Cancellation Act, to cancel two mining
			 permits for the Soledad Canyon Mine and to prohibit the Secretary of the
			 Interior from issuing permits for mining above historical levels in Soledad
			 Canyon.
				(D)H.R. 5471 (109th
			 Congress), the Soledad Canyon Mine Leases Adjustment Act—
					(i)to
			 cancel two mining permits for the Soledad Canyon Mine;
					(ii)to
			 direct the Secretary of the Interior to provide additional financial and
			 mineral production opportunities in exchange for the economic value invested to
			 date on the two permits; and
					(iii)to
			 prohibit the Secretary of the Interior from issuing permits for mining above
			 historical levels in Soledad Canyon.
					(E)H.R. 5887 (110th
			 Congress), the Soledad Canyon Mine Act—
					(i)to
			 authorize the Secretary of the Interior, acting through the Bureau of Land
			 Management, to cancel mining contracts CA–20139 and CA–22901;
					(ii)to
			 prohibit future mining in the Soledad Canyon;
					(iii)to
			 provide a means for CEMEX to recover as just compensation for the cancellation
			 of the contracts the fair market value of, and the expenditures and covered
			 liabilities of Transit Mixed Concrete in pursuing the development of, the
			 contracts;
					(iv)to
			 provide the Bureau of Land Management with the necessary tools to verify the
			 expenses incurred by CEMEX and provide relief to CEMEX for such
			 expenses;
					(v)to
			 provide timelines for the verification of such expenses and the determination
			 of just compensation; and
					(vi)to
			 provide for a dispute resolution process.
					(F)H.R. 4332 (111th
			 Congress), the Soledad Canyon High Desert, California Public Lands Conservation
			 and Management Act of 2009—
					(i)to authorize the Secretary of the Interior,
			 acting through the Bureau of Land Management, to cancel mining contracts
			 CA–20139 and CA–22901;
					(ii)to
			 withdraw the areas that were subject to such contracts from further mineral
			 entry under all mineral leasing and sales authorities available to the
			 Secretary;
					(iii)to
			 provide compensation to CEMEX for such contracts;
					(iv)to offer for sale by competitive bidding
			 lands identified for disposition near Victorville, California; and
					(v)to acquire environmentally sensitive land
			 and collect the proceeds of the sale of lands near Victorville,
			 California.
					(13)Congressman McKeon was instrumental in
			 CEMEX and the city of Santa Clarita entering into an agreement (entitled the
			 Principles of Cooperation) on January 8, 2007, which was renewed
			 eight times and expired on May 31, 2012. The Principles of Cooperation governed
			 the conduct between the two parties, ensured that no mining permits were
			 initiated at any level, and ensured that all parties would work toward a
			 mutually favorable legislative solution.
			(14)On November 4, 2011, Congressman McKeon was
			 informed by the Chairman of the Committee on Natural Resources of the House of
			 Representatives, Congressman Doc Hastings of Washington, that H.R. 4332 (111th
			 Congress) was considered a congressional earmark under the Rules of the House
			 of Representatives for the 112th Congress.
			(15)Clause 9(e) of
			 rule XXI of the Rules of the House of Representatives for the 112th Congress
			 defines a congressional earmark as a provision or report language
			 included primarily at the request of a Member, Delegate, Resident Commissioner,
			 or Senator providing, authorizing or recommending a specific amount of
			 discretionary budget authority, credit authority, or other spending authority
			 for a contract, loan, loan guarantee, grant, loan authority, or other
			 expenditure with or to an entity, or targeted to a specific State, locality or
			 Congressional district, other than through a statutory or administrative
			 formula-driven or competitive award process..
			3.Study required by
			 Bureau of Land Management
			(a)Study
			 requiredBeginning not later than 90 days after the date of the
			 enactment of this Act, the Secretary of the Interior, acting through the Bureau
			 of Land Management, shall commence a study of the legal and administrative
			 steps, including obtaining sufficient funding, necessary to carry out the goals
			 of H.R. 4332 (111th Congress) referred to in section 2(12)(F).
			(b)ReportNot later than 120 days after the date of
			 the enactment of this Act, the Secretary of the Interior shall submit to the
			 Committee on Natural Resources of the House of Representatives and the
			 Committee on Energy and Natural Resources of the Senate a report of the
			 findings of the study conducted under subsection (a). The report shall include
			 recommendations on the best means to achieve the goals of H.R. 4332 (111th
			 Congress) referred to in section 2(12)(F).
			
